IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-94,125-01


                 EX PARTE SERAFIN RODRIGUEZ MOLINA, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 9423675-A IN THE 177TH DISTRICT COURT
                             FROM HARRIS COUNTY


     Per curiam. YEARY , J., filed a concurring opinion in which SLAUGHTER , J., joined.
NEWELL, J., concurred.

                                            ORDER

       Applicant pleaded guilty to aggravated sexual assault and was sentenced to thirty-five years’

imprisonment. The Fourteenth Court of Appeals affirmed his conviction. Molina v. State, No.

14-95-00226-CR (Tex. App.—Houston [14th Dist.] Aug. 17, 1995) (not designated for publication).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       This application was file-stamped in Harris County on June 22, 2009. On July 15, 2009, the

trial court entered an order designating a single issue: whether Applicant’s plea was involuntary due

to the ineffective assistance of counsel for failing to admonish him of the consequences of his plea.
                                                                                                      2

This application was not received by this Court until September 6, 2022. However, the application

is in Spanish, and it was forwarded before the trial court had it translated or made findings of fact

and conclusions of law. Additionally, there is no indication in the record of any action by the trial

court after the order designating issues was signed. Nor is there any indication as to why this

application was pending in Harris County for so long without any action by the clerk or the trial

court.

         As a preliminary matter, the trial court shall make findings of fact as to why no action was

taken by the trial court or the clerk between the entry of the order designating issues and the

forwarding of the application to this Court. The trial court shall obtain a response from Applicant

as to whether Applicant still wants to pursue this application, and shall include that response in the

supplemental record. If the trial court is unable to obtain such a response from Applicant, the trial

court shall detail the efforts that were made to obtain a response from Applicant. The trial court shall

then return the application to this Court.

         If Applicant indicates that he does want to pursue this application, the trial court shall (1)

have the application translated by a certified translator; (2) complete its evidentiary investigation,

including ordering trial counsel to respond to Applicant’s claim; and (3) make findings and

conclusions.

         The trial court shall obtain a translated, certified copy of the application and make findings

of fact and conclusions of law within 120 days from the date of this order. The district clerk shall

then immediately forward to this Court a certified copy of Applicant’s translated application, the trial

court’s findings and conclusions, and the record developed on remand, including, among other

things, affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts
                                                                                            3

from hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be

requested by the trial court and obtained from this Court.



Filed: December 7, 2022
Do not publish